Case 8:19-cv-01210-CEH-SPF Document 92 Filed 05/24/21 Page 1 of 3 PageID 7013




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JAMES FICKEN, trustee,
SUNCOAST FIRST TRUST; and
SUNCOAST FIRST TRUST,

      Plaintiffs,

      vs.                                     Case No.: 8:19-cv-01210
                                              State Court Case No.: 19-003181-CI

CITY OF DUNEDIN, FLORIDA;
DUNEDIN CODE ENFORCEMENT BOARD;
MICHAEL BOWMAN, in his official capacity as Code
Enforcement Board Chairman; LOWELL SUPLICKI,
in his official capacity as Code Enforcement Board
Vice-Chair; ARLENE GRAHAM, in her official
capacity as a member of the Code Enforcement Board;
KEN CARSON, in his official capacity as a member
of the Code Enforcement Board; WILLIAM
MOTLEY, in his official capacity as a member
of the Code Enforcement Board; DAVE PAULEY,
in his official capacity as a member of the Code
Enforcement Board; and BUNNY DUTTON, in
her official capacity as a member of the Code
Enforcement Board,

      Defendants.
                                              /

                               NOTICE OF APPEAL

      NOTICE IS GIVEN that Plaintiffs James Ficken, trustee, and Suncoast First Trust

hereby appeal to the United States Court of Appeals for the Eleventh Circuit from this

Court’s Order and Judgment granting Summary Judgment for the Defendants, entered in

this action on April 26, 2021 (Docs. 88 & 89). The nature of the order is a final order

denying Plaintiffs’ Motion for Summary Judgment and granting Defendants’ Motion for
Case 8:19-cv-01210-CEH-SPF Document 92 Filed 05/24/21 Page 2 of 3 PageID 7014




Summary Judgment. Plaintiffs also appeal the order denying in part Plaintiffs’ Motion to

Compel Production of Documents and Interrogatory Responses (Doc. 36) and Second

Motion to Compel Production of Documents (Doc. 40), entered May 6, 2020 (Doc. 53)



      Dated: May 24, 2021

                           By:   /s/ Ari S. Bargil
                                 Ari S. Bargil (FL Bar No. 71454)*
                                 INSTITUTE FOR JUSTICE
                                 2 S. Biscayne Boulevard, Suite 3180
                                 Miami, FL 33131
                                 Tel: (305) 721-1600
                                 Fax: (305) 721-1601
                                 Email: abargil@ij.org

                                 *Trial Counsel

                                 Andrew H. Ward (NY Bar No. 5364393)**
                                 INSTITUTE FOR JUSTICE
                                 901 N. Glebe Road, Suite 900
                                 Arlington, VA 22203
                                 Tel: (703) 682-9320
                                 Fax: (703) 682-9321
                                 Email: andrew.ward@ij.org

                                 **Admitted Pro Hac Vice

                                 Counsel for Plaintiffs




                                           2
Case 8:19-cv-01210-CEH-SPF Document 92 Filed 05/24/21 Page 3 of 3 PageID 7015




                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 24th day of May 2021, a true and correct copy

of the Notice of Appeal was filed with the Clerk of the Court using the CM/ECF system,

which will send a of electronic filing to the following CM/ECF participants:

      Jay Daigneault
      Randy Mora
      TRASK DAIGNEAULT, L.L.P.
      1001 S. Ft. Harrison Avenue, Suite 201
      Clearwater, FL 33756
      Email: jay@cityattorneys.legal
             randy@cityattorneys.legal
             jennifer@cityattorneys.legal

      Counsel for Defendants


                                  /s/ Ari S. Bargil
                                  INSTITUTE FOR JUSTICE




                                            3
